Citation Nr: 0020748	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  99-08 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the left knee, status post total knee 
replacement, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran had active service from August 1952 to December 
1956.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  All necessary evidence for an equitable resolution of the 
appeal has been obtained. 

2.  The veteran underwent a left total knee replacement in 
January 1997.  

3.  The veteran's internal derangement of the left knee, 
status post total knee replacement, is manifested by flexion 
to 118 degrees, medial instability, a slight decrease in 
muscle mass at the posterior portion of the left knee 
arthrodesis, a 3/4 inch discrepancy in the length of the left 
leg compared to the right, no muscle atrophy and X-ray 
evidence showing the prosthesis to be in place with no 
complicating abnormalities.


CONCLUSION OF LAW

An evaluation in excess of 30 percent for internal 
derangement of the left knee, status post total knee 
replacement, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a Diagnostic Code 5055 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that the veteran injured his left knee in 
1955 while on active duty.  As a result, a March 1957 rating 
decision granted service connection for internal derangement 
of the left knee, for which a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
January 1997, the veteran underwent a left total knee 
replacement.  X-ray evidence at that time disclosed severe 
degenerative disease of the left knee with decreased joint 
space and sclerosis.  Subsequent to this surgery, the 
veteran's left knee disability was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, which specifies the criteria 
for evaluation of prosthetic replacement of a knee joint.

As required under Diagnostic Code 5055, a March 1997 rating 
decision assigned a 100 percent rating for the requisite one 
year period following surgery, from January 28, 1997, to 
March 1, 1998.  When the period for assignment of the 100 
percent evaluation expired, a 30 percent rating was assigned.  

The veteran has disagreed with that 30 percent evaluation.  
In several written statements, the veteran has maintained 
that a higher evaluation is warranted due to the fact that 
the left knee replacement resulted in his left leg being 
longer than the right, thereby requiring the use of a built 
up shoe.  

The veteran underwent a VA orthopedic examination in June 
1998 to evaluate the nature and severity of his service-
connected left knee disability.  At that time, it was noted 
that the veteran was taking 750 mg of Salicylate three times 
a day.  The veteran ambulated with the assistance of a cane 
on the right.  The examiner indicated that the veteran's left 
leg was extended "a little" from the surgery; therefore, 
the veteran wore a built-up shoe on the right foot measuring 
approximately 3/4 of an inch.  When asked if he had any 
problems, the veteran stated that the left knee was "okay 
most of the time."  He related that his problem was with 
weather changes.  Increased problems mainly concerned walking 
and use of stairs.  He related that especially going down 
stairs he felt like his knee would give way.  The examiner 
noted the veteran's complaints of knee pain, instability and 
increased symptomatology with weather changes.  Physical 
examination of the left knee showed flexion to approximately 
118 degrees, with good range of motion of the arthrodesis.  
There was medial instability, but no anterior laxity.  No 
muscle atrophy was noted in the quadriceps, but a slight 
decrease in muscle mass was observed at the posterior portion 
of the left knee arthrodesis when compared to the right.  X-
rays showed a prosthesis in place, with no complicating 
postoperative abnormalities identified.  Based on these 
findings, the diagnoses included status-post left total knee 
arthroplasty with 118 degrees of flexion, and mild medial 
instability of the left knee.  

VA treatment records from June to September 1998 were 
received.  A June entry noted his complaints that the had 
fallen and that his leg gave way twice.  He reported that 
there had been no decrease in his activities and that he had 
gotten overheated after mowing his yard in the heat.  When 
seen in September 1998 he related that he felt pretty good, 
while he voiced some complaints not pertinent to this appeal.  
His leg discrepancy was noted and he was referred to 
prosthetics for shoes.  The impression was degenerative joint 
disease with left knee laxity. 

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

Under Diagnostic Code 5055, after a 100 percent evaluation is 
in effect for one year following a knee replacement, a 
minimum rating of 30 percent may be assigned for prosthetic 
replacement of a knee joint, with intermediate degrees of 
residual weakness, pain, or limitation of motion, rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 
percent evaluation may be assigned where there is chronic 
residuals consisting of painful motion or weakness in the 
affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055.

Ankylosis of the knee is rated 30 percent when at a favorable 
angle in full extension or in slight flexion between 0 
degrees and 10 degrees.  Diagnostic Code 5256.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees and 
10 percent when limited to 10 degrees.  Limitation of leg 
extension is rated 0 percent when limited to 5 degrees and 10 
percent when limited to 10 degrees.  Diagnostic Codes 5261 
and 5262.  Examination has shown the veteran's knee motion to 
be far in excess of what is expected to meet the criteria for 
even a non compensable evaluation. 

The Board has carefully considered the veteran's assertions 
in regard to his left knee and the objective evidence of 
record.  The veteran has complained that his left leg is now 
longer as a result of his knee replacement and he must wear a 
built up shoe.  VA treatment records confirm this and his 
complaints of giving way and knee laxity has been reported.  
On physical examination in June 1998 the veteran indicated 
that most of the time he was okay and that his problem was 
with weather changes.  He walked with a cane and was able to 
climb and go down stairs except that he had a sensation of 
his knee giving out.  Objective left knee flexion was to 118 
degrees and it was reported that there was good range of 
motion of the prosthesis.  There was no anterior laxity, but 
medial instability was reported.  On evaluation of left knee 
strength no atrophy was observed, but there was slight 
decrease in muscle mass on the posterior portion of the left 
knee arthrodesis.  X-ray examination showed that the 
prosthesis was in place with no complicating post operative 
abnormalities.  The veteran has been shown to be able to walk 
and climb and descend stairs as well as performing such house 
hold duties as mowing his yard.  In evaluating these 
manifestations under the applicable rating criteria the Board 
finds that the veteran's knee disability more nearly 
approximates the criteria for the currently assigned 30 
percent rating which contemplates residual weakness, pain or 
limitation of motion.  A chronic disorder supporting the 
assignment of an increased rating is not demonstrated.  

The Board has considered whether a higher evaluation could be 
assigned based on functional loss due to pain, as well as 
weakness, fatigability or incoordination of the left knee.  
See 38 C.F.R. § 4.40 and § 4.45; see also, DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, in light of the recent 
evidence showing fairly normal range of motion of the left 
knee, as well as the objective medical evidence indicating 
that his prosthetic joint was in place with no complicating 
abnormalities, the Board finds that the veteran's left knee 
disability does not demonstrate such pain, weakness, 
fatigability or incoordination as would constitute functional 
impairment warranting a higher evaluation under the criteria 
of 38 C.F.R. § 4.40 and § 4.45. 

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In the instant case, however, there 
has been no showing that the veteran's service-connected left 
knee disability has caused marked interference with 
employment (beyond that interference contemplated by the 30 
percent evaluation), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  The June 
1998 VA examination report noted that the veteran was 
currently not employed, but provided no comment as to why.  
Thus, the Board determines that the criteria for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  In this case the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating.


ORDER

An increased rating in excess of 30 percent for the veteran's 
service-connected internal derangement of the left knee, 
status post total knee replacement, is denied. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals






 

